 1
                                                                               FILED IN THE
 2                                                                         U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON



 3                                                                    Aug 05, 2019
                                                                          SEAN F. MCAVOY, CLERK

 4

 5                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 6

 7    NINA HALL,
                                                    NO: 2:19-CV-97-RMP
 8                              Plaintiff,
                                                    STIPULATED PROTECTIVE
 9          v.                                      ORDER

10    EQUIFAX INFORMATION
      SERVICES, LLC, a Georgia limited
11    liability company; and EXPERIAN
      INFORMATION SOLUTIONS,
12    INC., an Ohio corporation,

13                              Defendants.

14

15         BEFORE THE COURT is a motion for entry of a stipulated protective order

16   by Plaintiff Nina Hall and Defendant Experian Information Solutions, Inc., ECF No.

17   17. A district court may issue protective orders regarding discovery upon a showing

18   of good cause. Fed. R. Civ. P. 26(c). Before issuing a stipulated protective order, a

19   district court judge should ensure that the protective order’s restrictions do not

20   infringe on the public’s general right to inspect and copy judicial records and

21   documents. See Kamakana v. City and Cty. of Honolulu, 447 F.3d 1172, 1178 (9th

     Cir. 2006).
     STIPULATED PROTECTIVE ORDER ~ 1
 1         Having reviewed the protective order and the remaining record, the Court

 2   finds good cause to grant the stipulated motion and enter the agreed-upon

 3   protective order, with limited modifications in paragraph 3 to comply with the

 4   requirement of a showing of compelling reasons to seal under Kamakana, 447 F.3d

 5   at 1182. Accordingly, IT IS HEREBY ORDERED that the parties’ motion for

 6   entry of a stipulated protective order, ECF NO. 17, is GRANTED. The protective

 7   order in effect is set forth below.

 8                                  PROTECTIVE ORDER

 9         Plaintiff Nina Hall (“Plaintiff”) and Defendant Experian Information

10   Solutions, Inc. (“Experian”) hereby stipulate and agree, through their respective

11   attorneys of record, as follows:

12         WHEREAS, documents and information have been and may be sought,

13   produced or exhibited by and among the parties to this action relating to trade

14   secrets, confidential research, development, technology or other proprietary

15   information belonging to the defendants, and/or personal income, credit and other

16   confidential information of Plaintiff.

17         THEREFORE, an Order of this Court protecting such confidential information

18   shall be and hereby is made by this Court on the following terms:

19             1. This Order shall govern the use, handling and disclosure of all

20   documents, testimony or information produced or given in this action which are

21   designated to be subject to this Order in accordance with the terms hereof.



     STIPULATED PROTECTIVE ORDER ~ 2
 1             2. Any party or non-party producing or filing documents or other

 2   materials in this action may designate such materials and the information contained

 3   therein subject to this Order by typing or stamping on the front of the document, or

 4   on the portion(s) of the document for which confidential treatment is designated,

 5   “Confidential.”

 6             3. To the extent any motions, briefs, pleadings, deposition transcripts, or

 7   other papers to be filed with the Court incorporate documents or information subject

 8   to this Order, the party filing such papers shall designate such materials, or portions

 9   thereof, as “Confidential” and shall file them with the clerk as an attachment to a

10   motion to seal, along with a copy of such filing having the confidential information

11   deleted therefrom, to be filed as an unsealed document in the event that the Court

12   does not find compelling reasons to seal the unredacted filing.

13             4. All documents, transcripts, or other materials subject to this Order, and

14   all information derived therefrom (including, but not limited to, all testimony given

15   in a deposition, declaration or otherwise, that refers, reflects or otherwise discusses

16   any information designated “Confidential” hereunder), shall not be used, directly or

17   indirectly, by any person for any business, commercial or competitive purposes or

18   for any purpose whatsoever other than solely for the preparation and trial of this

19   action in accordance with the provisions of this Order.

20             5. Except with the prior written consent of the individual or entity

21   designating a document or portions of a document as “Confidential,” or pursuant to

     prior Order after notice, any document, transcript or pleading given “Confidential”
     STIPULATED PROTECTIVE ORDER ~ 3
 1   treatment under this Order, and any information contained in, or derived from any

 2   such materials (including but not limited to, all deposition testimony that refers to,

 3   reflects or otherwise discusses any information designated “Confidential” hereunder)

 4   may not be disclosed other than in accordance with this Order and may not be

 5   disclosed to any person other than: (a) the Court and its officers; (b) parties to this

 6   litigation; (c) counsel for the parties, whether retained outside counsel or in-house

 7   counsel and employees of counsel assigned to assist such counsel in the preparation

 8   of this litigation; (d) fact witnesses subject to a proffer to the Court or a stipulation

 9   of the parties that such witnesses need to know such information; (e) present or

10   former employees of the Producing Party in connection with their depositions in this

11   action (provided that no former employees shall be shown documents prepared after

12   the date of his or her departure); and (f) experts specifically retained as consultants

13   or expert witnesses in connection with this litigation.

14             6. Documents produced pursuant to this Order shall not be made available

15   to any person designated in Subparagraph 5(f) unless he or she shall have first read

16   this Order, agreed to be bound by its terms, and signed the attached Declaration of

17   Compliance.

18             7. All persons receiving any or all documents produced pursuant to this

19   Order shall be advised of their confidential nature. All persons to whom confidential

20   information and/or documents are disclosed are hereby enjoined from disclosing

21   same to any person except as provided herein, and are further enjoined from using

     same except in the preparation for and trial of the above-captioned action between
     STIPULATED PROTECTIVE ORDER ~ 4
 1   the named parties thereto. No person receiving or reviewing such confidential

 2   documents, information or transcript shall disseminate or disclose them to any

 3   person other than those described above in Paragraph 5 and for the purposes

 4   specified, and in no event shall such person make any other use of such document or

 5   transcript.

 6             8. Nothing in this Order shall prevent a party from using at trial any

 7   information or materials designated “Confidential.”

 8             9. This Order has been agreed to by the parties to facilitate discovery and

 9   the production of relevant evidence in this action. Neither the entry of this Order,

10   nor the designation of any information, document, or the like as “Confidential,” nor

11   the failure to make such designation, shall constitute evidence with respect to any

12   issue in this action.

13             10.Within sixty (60) days after the final termination of this litigation, all

14   documents, transcripts, or other materials afforded confidential treatment pursuant to

15   this Order, including any extracts, summaries or compilations taken therefrom, but

16   excluding any materials which in the good faith judgment of counsel are work

17   product materials, shall be returned to the Producing Party.

18             11.In the event that any party to this litigation disagrees at any point in

19   these proceedings with any designation made under this Protective Order, the parties

20   shall first try to resolve such dispute in good faith on an informal basis. If the

21   dispute cannot be resolved, the designating party may seek appropriate relief from

     this Court. If the designating party fails to seek relief from the Court within 30 days
     STIPULATED PROTECTIVE ORDER ~ 5
 1   of the initial attempted designation, the attempted designation shall be deemed

 2   waived. During the pendency of any challenge to the designation of a document or

 3   information, the designated document or information shall continue to be treated as

 4   “Confidential” subject to the provisions of this Protective Order.

 5             12.Nothing herein shall affect or restrict the rights of any party with

 6   respect to its own documents or to the information obtained or developed

 7   independently of documents, transcripts and materials afforded confidential

 8   treatment pursuant to this Order.

 9         The Court retains the right to allow disclosure of any subject covered by this

10   stipulation or to modify this stipulation at any time in the interest of justice.

11         IT IS SO ORDERED. The District Court Clerk is directed to enter this

12   Order and provide copies to counsel.

13         DATED August 5, 2019.

14
                                                  s/ Rosanna Malouf Peterson
15                                             ROSANNA MALOUF PETERSON
                                                  United States District Judge
16

17

18

19

20

21



     STIPULATED PROTECTIVE ORDER ~ 6
